Order, Supreme Court, New York County, entered April 21, 1978, unanimously reversed, on the law and in the exercise of discretion, and defend*519ants-respondents’ motion for physical examination denied, without costs and without disbursements. Such permission was here granted one year and nine months after filing of the statement of readiness following notice of availability for the examination. Neither special circumstance nor adequate reason for the delay was shown. (See Price v Brody, 7 AD2d 204; Jacobs v Peress, 23 AD2d 483; Shairi v Muratori, 62 AD2d 947.) Concur — Murphy, P. J., Lane, Markewich, Lynch and Sullivan, JJ.